— Appeal from a decision of the Workers’ Compensation Board, filed March 13, 1992, which ruled that claimant did not sustain an accidental injury in the course of employment and denied her claim for workers’ compensation benefits.
Claimant’s admission that the accident occurred outside the employer’s premises and after working hours constitutes substantial evidence to support the finding by the Workers’ Compensation Board that the accident did not arise out of or in the course of employment. Generally, "[t]he risk of travel to and from the workplace is not * * * in the course of the employment itself, and injuries sustained in accidents occurring during such commuting are * * * not compensable” (Matter of Fine v S.M.C. Microsystems Corp., 75 NY2d 912, 914; see, Matter of Greene v City of New York Dept, of Social Servs., 44 NY2d 322). None of the exceptions to this rule are applicable to this case.
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.